Sutton Apts. Corp. v Bradhurst 100 Dev. LLC (2015 NY Slip Op 03402)





Sutton Apts. Corp. v Bradhurst 100 Dev. LLC


2015 NY Slip Op 03402


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14910 104289/10

[*1] Sutton Apartments Corporation, et al., Plaintiffs-Respondents-Appellants,
vBradhurst 100 Development LLC, Defendant-Appellant-Respondent, Duvernay + Brooks, LLC, et al., Defendants. 
Bradhurst 100 Development LLC., Third-Party Plaintiff-Appellant-Respondent, 
Magnusson Architecture & Planning, P.C., Third-Party Defendant.


Silverman Shin Byrne & Gilchrest PLLC, New York (Donald F. Schneider of counsel), for appellant-respondent.
Wolf Haldenstein Adler Freeman & Herz LLP, New York (Ethan A. Kobre of counsel), for respondents-appellants.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered April 7, 2014, which denied defendant Bradhurst 100 Development LLC's motion for partial summary judgment dismissing certain claims in accordance with a prior order of this Court,
unanimously affirmed, with costs.
In the appeal from the motion court's order, entered January 25, 2013, which granted defendants' motion to dismiss the amended complaint dated July 11, 2012, this Court explicitly "reinstated" "the breach of contract claim against the sponsor regarding the common elements" and "affirmed" "[t]he dismissal of the remaining claims" (107 AD3d 646, 647 [1st Dept 2013]). Thus, there are no existing claims to be dismissed by the motion court (see Sea Trade Mar. Corp. v Hellenic Mut. War Risks Assn. [Bermuda] Ltd., 79 AD3d 601 [1st Dept 2010], lv dismissed in part, denied in part 17 NY3d 783 [2011]).
Plaintiffs failed to establish that either the motion court or this Court committed "scrivener's errors" in their prior orders.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK